DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to the application, US 2021/0331927. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114; Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
Claim(s) 1-23 is/are pending.
Claim(s) 1, 5, 6, 7, 9, 10, 11, 14, 16, 19, and 23 is/are currently amended.
	The action is NON-FINAL. 


Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1, 2, 4, 5, 6, 8, 9, 14, 15, 16, 17, 18, 20, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”), as understood, the traversal relies on amendments. (Remarks of 8/11/2022 at 7) (“Contrary to the position of the Office, Lee fails to describe or teach the claimed structure of graphene oxide sheets crosslinked by metal cations.”). In response, the crosslinking was amended in independent Claim 1, but not in independent claim 10 or independent Claim 14. The rejection on the grounds as previously set forth is WITHDRAWN. New rejections appear below. 
II. With respect to the rejection of Claim(s) 7 and 19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”), as understood, the Remarks rely in the amendments reciting the new film/membrane language. (Remarks of 8/11/2022 at 8). The rejection on the grounds as previously set forth is WITHDRAWN. New rejections appear below.
III. With respect to the rejection of Claim(s) 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, and 23 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sikong, et al., The Photochromic Properties of Reduced Graphene Oxide Doped Tungsten/Molybdenum Trioxide Nano-Composites, Digest Journal of Nanomaterials and Biostructures 2016; 11(3): 821-831 (hereinafter “Sikong at __”), as understood, the traversal relies on amendments. The rejection on the grounds as previously set forth is WITHDRAWN. New rejections appear below.
IV. With respect to the rejection of Claim(s) 1-23 under 35 U.S.C. 103 as being unpatentable over Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”) in view of: (i) Sikong, et al., The Photochromic Properties of Reduced Graphene Oxide Doped Tungsten/Molybdenum Trioxide Nano-Composites, Digest Journal of Nanomaterials and Biostructures 2016; 11(3): 821-831, the rejection is WITHDRAWN in view of the discussion above. 

Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claims 1-9 and 14-23 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 has been amended to recite “cross-linked with one another via electrostatic interactions.” 	MPEP 714.02 states: “Applicant should also specifically point out the support for any amendments made to the disclosure.” The Remarks do not comply with this portion of the MPEP. The following findings of fact are made:
The words “electrostatic interactions” do not appear in the disclosure. 
Figure 8 does not show “electrostatic interactions.” Rather, according to the Specification: “FIGS. 8(a) and 8(b) illustrate the structure of GO and cross-linked GO respectively according to some embodiments described herein.” (S. 2: [0022]). The Specification goes on to describe Figure 8, stating “All experimental data consistently suggested the cl-GO that possesses a detailed microstructure as illustrated in FIG. 8.”
One of skill in the art would not recognize Figure 8 in the Specification as conveying “possession” of an “electrostatic interaction.” The same style of depiction of – for lack of a better term - “whatever is going on” in Figure 8 has been used by those of skill in the art to depict chemical reactions. Park, et al., Graphene Oxide Papers Modified by Divalent Ions-Enhancing Mechanical Properties via Chemical Cross-Linking, ACS Nano 2008; 2(3): 572-578 (hereinafter “Park at __”) is made of record. Figure 4(a) of Park is reproduced below:

    PNG
    media_image1.png
    311
    549
    media_image1.png
    Greyscale

(Park at 576, Fig. 4a). Park teaches a similar process of crosslinking graphene oxide with metal ions, albeit of a different valence number/oxidation state. Park describes this figure as “schematic model of the reaction between graphene oxide paper and MCl2 (M = Mg and Ca).” (Park at 576, Fig. 4a caption) (emphasis added). Park refers to “whatever is going on” between the sheets as “intercalating between the basal planes through either weak alkoxide or dative bonds from carbonyl and hydroxyl groups.” (Park at 573, col. 2 – 574, col. 1) (emphasis added). Park does not use the term “electrostatic interactions.”  
In view of the points above, one of skill in the art would not understand Figure 8 of the Specification as conveying possession of “electrostatic interactions.” If a more relevant passage has been inadvertently overlooked, Applicants are requested to set forth said passage, with citation to the Specification. This would be helpful in withdrawing the rejection. If a theory of inherency (MPEP 2163 I.B.) is being relied on (no such theory was advanced in the Remarks) the requisite proof should be supplied. MPEP 2163.07(a). 
	Claim 14 has been amended to recite “forming a freestanding film or membrane by cross-linking the graphene oxide sheets…” The prepositional phrase “by cross-linking the graphene oxide sheets” suggests that the “freestanding film or membrane” is “formed” by cross-linking. This is not supported by the Specification. Rather, the Specification states that “[t]he cross-linked graphene sheets can form freestanding or self-supporting films, membranes or layers.” (S. 1: [0006]). The Specification goes on to state:
[0041] Equal amounts of dispersed cl-GO and GO (1 mg/mL) were used to fabricate films on various substrates such as silicon wafer, polystyrene, polyethylene terephthalate, polytetrafluoroethylene, glass slide, and plastic paraffin film. The best defect-free and durable freestanding GO and Al/GO films were formed on polystyrene substrates using drop-casting methods. After the drop casting on the substrates, films were formed from air-drying over 24 hours at room temperature.

(S. 3-4: [0041]).  The cl-GO (cross-linked graphene oxide) film/membrane is formed by drop casting on a substrate. The act of cross-linking does not form the freestanding film or membrane.
	Dependent claims not specifically addressed import the issues of the claims from which they depend. This is a new matter rejection.


II. Claims 1-9 and 14-23 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The analysis for determining whether a claim is supported by the disclosure is cast in terms of whether “undue experimentation” is necessary to practice the invention. See MPEP 2164.01. In examining the claims in light of the supporting disclosure, the Federal Circuit has provided a non-exclusive list of factors to consider in determining whether a disclosure is enabling. See generally In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). These factors include:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Id. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Id.  The Examiner has considered all factors in light of all claims rejected makes the following findings of fact:
The breadth of the claims
Claim 1 and Claim 5 are at issue. Claim 1 has been amended to recite:
1. (Currently Amended) A graphene oxide composition comprising:  exfoliated sheets of graphene oxide cross-linked with one another via electrostatic interactions with metal cations in an oxidation state of at least 3+, the metal cations residing between individual stacked sheets of the graphene oxide.

Claim 5 has been amended to recite:

5. (Currently Amended) The graphene oxide composition of claim 1, wherein a portion of the metal cations react with expoxy [sic – epoxy] groups of  the graphene oxide sheets.

Claim 1 has now been amended to require “electrostatic interactions” with the metal cations, but Claim 5 would seem to suggest that some of the metal cations “react” with certain oxygen groups of the graphene oxide sheets. Presumably this means a chemical bond is created. Thus, in the case of Claim 1, a composition with electrostatic interactions is required. Claim 5 requires electrostatic interactions and chemical bonds. 

The nature of the invention
The invention is ostensibly some manner of composition where graphene oxide sheets are cross-linked with certain metal cations. 

The state of the prior art
The state of the prior art is fairly well developed. All prior art of record is relied upon. The following are noted:
Park, et al., Graphene Oxide Papers Modified by Divalent Ions-Enhancing Mechanical Properties via Chemical Cross-Linking, ACS Nano 2008; 2(3): 572-578 (hereinafter “Park at __”)
Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”)

The level of one of ordinary skill
The level of skill in the art is high, frequently PhD level chemists/chemical engineers/materials scientists. This is reasonably inferred from the references of record. 

The level of predictability in the art
The “level of predictability in the art” Wands factor necessarily involves a threshold inquiry as to what is being predicted. Here, it is the formation of “electrostatic interactions” with metal cations in an oxidation state of at least 3+. The prior art does not disclose formation of electrostatic interactions, but would appear to disclose formation of bonds.  See (Park at 573, col. 2 – 574, col. 1) (“intercalating between the basal planes through either weak alkoxide or dative bonds from carbonyl and hydroxyl groups.”) (emphasis added) and Lee at 214, col. 2) (“Ultrasonic treatment provides thermal and vibrational energy to initiate a chemical reaction between Al ions and several functional groups on the surface of the GOs.”). Insofar as the art predicts the formation of chemical bonds versus “electrostatic interactions,” it could be viewed as predictable in that it predicts something other than what is claimed, or unpredictable in that what is claimed is not taught in the art. The art would not appear to predict the formation of both electrostatic interactions and chemical bonds, as required by Claim 5. 

The amount of direction provided by the inventor
As discussed above, the term “electrostatic interaction” is not used in the Specification. In this sense, no direction was provided. 
Some relevant passages, however, are present. The Specification states:
[0028] In chemical science, alkaline earth metal cation is a fairly strong Lewis acid that can form a strong bond on GO, by inducing a ring-opening reaction of the epoxide (a Lewis base) on the GO. The epoxide groups are mainly accountable for the energetic behavior of GO, hence the ring-opening reaction on epoxide group can alter the thermal decomposition kinetics. As shown in FIGS. 2(a)-(b), rapid combustion made the GO-film to vanish (or gasify) in .about.5 seconds, while no combustion (besides sintering) took place on the cl-GO film even after a time period of one minute.

(S. 2: [0028]) (emphasis added). This passage suggests that a bond – not an “electrostatic interaction” is formed.  The Specification states:
[0036] As provided in FIGS. 6(c)-(d), epoxide ring-opening of GO-polymerization or cross-linking is suggested by X-ray photoelectron spectroscopy (XPS) data of Cls signals of the GO and cl-GO samples. The C--O peak is mainly due to the epoxy/ether groups, and the C.dbd.O peak due to the carboxyl and ketone groups. The C--C, C--O and C=O peaks for GO ought to appear at 284.6 eV, 286.8 eV, and 288.56 eV, respectively. The C--C, C--O, and C=O peaks for cl-GO, however, were recorded at 284.6 eV, 287.0 eV, and 288.6 eV, respectively. On a much lower intensity, the C--O signal (epoxy/ether peak) of cl-GO significantly shifted upward by 0.2 eV (i.e. more stable or less energetic), which is in line with the epoxide-ring-opening reaction with Al (III) cations.

This passage suggests that a bond – not an “electrostatic interaction” is formed.  

The existence of working examples
An example is provided. (S. 3: [0039] et seq.). The example does not discuss “electrostatic interactions.”

The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Those factors weighing in favor of a conclusion of enablement include the level of skill in the art. Those factors weighing against a conclusion of enablement include the predictability (or lack thereof) in the art, the lack of direction provided in the Specification, and the lack of working examples. As such, arguably infinite but certainly undue experimentation is needed to practice the claimed invention. 

Claim 14 is rejected as non-enabled. This claim recites “forming a freestanding film or membrane by cross-linking the graphene oxide.” As discussed above, this means the film is made by cross-linking. The specification does not support this, as discussed above. The Examiner will stipulate that the specification is enabled for forming a film from cross-linked graphene oxide (apparently some manner of drop-casting process), but the Specification is not enabled for using cross-linking to form a freestanding film or membrane, as claimed. 

Dependent claims not specifically addressed import the issues of the claims from which they depend. 




112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 1-9 and 16 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite “exfoliated sheets of graphene oxide cross-linked with another via electrostatic interactions.” As discussed above, and as understood, “electrostatic interactions” is not supported by the Specification. As such, it is unclear how to construe this term. Alternatively, as understood, this term is drafted so broad as to read on both an electrostatic attraction and an electrostatic repulsion. It begs the question how something can repel something else, yet be “cross-linked.” 
Claim 5 recites “expoxy.” Presumably, “epoxy” was intended.
Claim 5 is separately indefinite because it is unclear what “react” means in the context of Claim 5/1. It is unclear if “react” is referring to an “electrostatic interaction” or the formation of a chemical bond. 
Claim 9 recites inter alia “are in in an oxidation state.” Presumably, “are in an oxidation state” was intended.  
Claim 14 recites “reside between individual stacked sheet …” Presumably “sheets” was intended.
Claim 16 recites “expoxy.” Presumably, “epoxy” was intended.
Dependent claims not specifically addressed import the issues from which they depend. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 10, 12, 13-15, 17-18, and 20-22 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”), in view of:
(i) US 2014/0370246 to Hurt.

With respect to Claim 10, this claim requires “a substrate.” Hurt teaches substrates. (Hurt 4: [0043]).
Claim 10 further requires “a graphene oxide film positioned over the substrate.” Hurt teaches graphene oxide films deposited on / positioned over the substrate. See e.g. (Hurt 4: [0041]) (“Embodiments of the present disclosure are directed to a substrate having a graphene-based layer described herein on the surface of the substrate.”). Graphene oxide is taught. (Hurt 3: [0036]; passim). 
Claim 10 further requires “the graphene oxide film comprising sheets of graphene oxide cross-linked with one another via metal cations in an oxidation state of at least 3+.” Hurt teaches cross-linked graphene oxide films. (Hurt 3: [0036]). Hurt would not appear to teach the crosslinking with the metal ion as claimed. Lee teaches providing graphene oxide and an aluminum salt in water, which is interpreted as a polar continuous phase. (Lee at 213, col. 2). The graphene oxide is exfoliated. See (Lee at 213, col. 1) (“In this study, we used functionalized graphene oxide (GO) prepared using the modified Hummer’s method [26], which is a novel process to exfoliate few-layered graphene sheets from graphite and to functionalize the surface of the graphenes with oxygen-containing functional groups.”). Lee teaches Al-O-C bonding, which is interpreted as addressing the claimed “cross-linked” language. (Lee at 214 “Fig. 1;” 213, col. 1; passim).  Lee explicitly refers to “a chemical reaction between Al ions and several functional groups on the surface of the GOs.”  Substitution of the cross-linked graphene oxide of Lee for that of Hurt reflects substitution of known components to achieve predictable results. This difference does not impart patentability. MPEP 2143, KSR.
As to Claim 12, the Office cannot recreate the material of Lee and try setting it on fire. However, as the same material is taught, the properties are expected to be present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 13, aluminum is taught. (Lee at 214 “Fig. 1;” 213, col. 1; passim).  
With respect to Claim 14, this claim requires “providing a mixture of exfoliated graphene oxide sheets and metal cations in polar continuous phase.” Lee teaches providing graphene oxide and an aluminum salt in water, which is interpreted as a polar continuous phase. (Lee at 213, col. 2). The graphene oxide is exfoliated. See (Lee at 213, col. 1) (“In this study, we used functionalized graphene oxide (GO) prepared using the modified Hummer’s method [26], which is a novel process to exfoliate few-layered graphene sheets from graphite and to functionalize the surface of the graphenes with oxygen-containing functional groups.”).
Claim 14 further requires “forming a freestanding film or membrane by cross-linking the graphene oxide sheets with the metal cations, wherein the metal cations are in an oxidation state of at least 3+ and reside between individual stacked sheet [sic – sheets] of the graphene oxide.” Notwithstanding the issues above, Lee teaches Al-O-C bonding, which is interpreted as addressing the claimed “cross-linked” language. (Lee at 214 “Fig. 1;” 213, col. 1; passim).  Lee explicitly refers to “a chemical reaction between Al ions and several functional groups on the surface of the GOs.”  This occurs in a solution. (Lee at 214 – 3.1 Synthesis of reduced GO/alumina composite powders by molecular level mixing process). To the extent Lee may not teach the formation of a freestanding film or membrane from this solution, Hurt teaches drop casting (Hurt 6: [0058]) graphene oxide solutions (Hurt 3-4: [0036]) on substrates (Hurt 4: [0043]) to make films/membranes. See also (Hurt 7: [0067]). Note also that Hurt applies this technique to cross-linked graphene oxide. (Hurt 3: [0036]). Making a film from the cross-linked material of Lee reflects application of known techniques (drop casting, per Hurt) to known materials (the cross-linked graphene oxide of Lee) to achieve predictable results (films/membranes). This difference does not impart patentability. MPEP 2143, KSR. 
As to Claim 15, Lee teaches Al-O-C bonding, which is interpreted as addressing the claimed “cross-linked” language. (Lee at 214 “Fig. 1;” 213, col. 1; passim).  
As to Claim 17, aluminum nitrate is taught. (Lee at 213, col. 2). 
As to Claim 18, as understood, the material is stable. Note the various micrographs. (Lee passim).
As to Claim 20, aluminum cations are taught. (Lee at 213, col. 2; 214, col. 2).
As to Claim 21, water is taught. (Lee at 213, col. 2; 214, col. 2). 
As to Claim 22, addition to a salt solution is taught. (Lee at 213, col. 2; 214, col. 2).


II. Claim(s) 16 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al., Simultaneous strengthening and toughening of reduced graphene oxide/alumina composites fabricated by molecular-level mixing process, Carbon 2014; 78: 212-219 (hereinafter “Lee at __”), in view of
(i) US 2014/0370246 to Hurt, and further in view of:
(ii) Park, et al., Graphene Oxide Papers Modified by Divalent Ions-Enhancing Mechanical Properties via Chemical Cross-Linking, ACS Nano 2008; 2(3): 572-578 (hereinafter “Park at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference.

As to Claim 16, Hurt teaches epoxide groups on the graphene oxide. (Huret 3: [0036]). However, to the extent neither Lee nor Hurt teaches the reaction with the epoxy group, this difference does not impart patentably. First, graphene oxide is understood to contain a variety of oxygen groups. These teachings are reflected in at least the Park reference. (Park at 572, “Fig. 1”). Note the epoxide functional group. Id. Thus, the graphene oxide in Lee (and Hurt) is understood to contain epoxy groups. Park teaches a similar process to Lee, wherein aqueous suspensions of graphene oxide are mixed with salts to cross link the graphene oxide through metal cations. (Park at 573, col. 1 et seq., entire reference). Park teaches reaction with the epoxy groups. (Park at 575, col. 1; 576 “Fig. 4”). This is the evidence offered to show inherency.
As to Claim 23, to the extent neither Lee nor Hurt may teach a water wash, Park teaches that – in a similar process for making cross-linked graphene oxide – “it is possible that unbound or weakly bound metal ions may be present in the gallery regions between graphene oxide sheets and this may affect the mechanical properties of the as-prepared paper.” (Park at 573, col. 1). Park solves this problem by “passing deionized water through samples of wet as-prepared M-modified graphene oxide paper.” Id. Thus, one of skill in the art would be taught suggested and/or motivated to wash the graphene oxide film to remove any unbound or weakly bound metal ions that may affect the mechanical properties of the film, per Park. Alternatively or additionally, presumably washing/rinsing something with water would make it cleaner or more pure. “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable  of combining the prior art references.” DyStar Textilfarben GmbH  & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).


III. Claim(s) 10-23 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al., Graphene Oxide Papers Modified by Divalent Ions-Enhancing Mechanical Properties via Chemical Cross-Linking, ACS Nano 2008; 2(3): 572-578 (hereinafter “Park at __”) in view of:
	(i) 	Lewis Acids, accessed online at https://chem.libretexts.org/Bookshelves/General_Chemistry/Book%3A_Structure_and_Reactivity_in_Organic_Biological_and_Inorganic_Chemistry_(Schaller)/I%3A__Chemical_Structure_and_Properties/14%3A_Concepts_of_Acidity/14.03%3A_Lewis_Acids on 24 August 2022, pp. 14.3.1 to 14.3.5 (hereinafter “LA at __”). 

With respect to Claim 10, this claim requires “a substrate.” Park teaches a substrate. (Park at 578, col. 1 – “Anodisc membrane filter”). 
Claim 10 further requires “a graphene oxide film positioned over the substrate.” A graphene oxide film is positioned over the substrate. Id. 
Claim 10 further requires “the graphene oxide film comprising sheets of graphene oxide cross-linked with one another via metal cations in an oxidation state of at least 3+.” Park teaches crosslinked graphene oxide. (Park at 573, col. 1; “Fig. 4”). Park crosslinks through divalent metal ions. Id. Despite not explicitly teaching a metal cation with an oxidation state of at least 3+, Park teaches that “Lewis acidic metal ions such as M2+ can “induce the ring-opening of epoxides to create C-OH moieties that, together with the already present carbonyl groups (Figure 4a), then facilitate the intercalation of additional metal ions into the gallery between the graphene oxide sheets and a corresponding increase in d-spacing.” (Park at 575, col. 2). This teaches (suggests and motivates) the skilled artisan that Lewis acid metal ions can react with graphene oxide and crosslink the sheets. One of skill in the art would recognize any number of metal ions / Lewis acids as suitable. A chapter from an online chemistry textbook (LA) is provided. LA teaches that at least aluminum is a Lewis acid. (LA at 14.3.1). Substitution of aluminum for the Li, Na, etc. of Park reflects substitution of known elements to achieve predictable results. MPEP 2143. 
As to Claim 11, higher valence/oxidation state metal ions function as Lewis acids. (LA at 14.3.2) (Ti4+, V5+)
As to Claim 12, the Office cannot recreate the material of Park and try setting it on fire. However, as the claimed material is reasonably suggested, the properties are expected to be present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 13, the discussion of Claims 10-11 is relied upon.
With respect to Claim 14, this claim requires “providing a mixture of exfoliated graphene oxide sheets and metal cations in polar continuous phase.” Exfoliated graphene is mixed with water and metal cations. (Park at 578 – Methods, 573, col. 1 et seq.).  
Claim 14 further requires “forming a freestanding film or membrane by cross-linking the graphene oxide sheets with the metal cations, wherein the metal cations are in an oxidation state of at least 3+ and reside between individual stacked sheet [sic – sheets] of the graphene oxide.” Notwithstanding the issues above, the graphene oxide is crosslinked and the film is formed. (Park at 578, col. 1). The metal ions reside between the sheets. (Park “Figure 4”). As discussed above, Park teaches a different metal cation but teaches that Lewis acids/metal ions react with the oxygen groups in graphene oxide. Substitution of one metal ion for another is an obvious expedient. The discussion accompanying Claim 10 is relied upon.  
As to Claim 15, the crosslinking is taught. (Park “Figure 4”).
As to Claim 16, reaction with epoxy groups is taught. (Park “Figure 4,” 575, col. 1-2).
As to Claim 17, a salt is taught. (Park at 573, col. 1). To the extent the a 3+ salt must be shown, official notice is taken that these salts are known and have been used for similar purposes. Should evidence be needed, the Lee reference is offered (aluminum nitrate). 
As to Claim 18, the crosslinked graphene is stable. (Park at 578, col. 1). 
As to Claim 19, the Office cannot recreate the material of Park and try setting it on fire. However, as the claimed material is reasonably suggested, the properties are expected to be present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 20, the discussion of Claim 10 and Claim 14 is relied upon. 
As to Claim 21, water is taught. (Park at 578, col. 1).
As to Claim 22, the graphene oxide is added to the salt solution. Id. 
As to Claim 23, washing is taught. (Park at 573, col. 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu, et al., Significant thermal conductivity enhancement in graphene oxide papers modified with alkaline earth metal ions, Applied Physics Letters 2013; 103: 141913-1 to 141913-4
Zheng, et al., The synthesis and characteristics of sodium alginate/graphene oxide composite films crosslinked with multivalent cations, J. Appl. Polym. Sci. 2016; 43616: pp. 1-7
Liu, et al., Trivalent metal cation cross-linked graphene oxide membranes for NOM removal in water treatment, Journal of Membrane Science 2017; 542: 31-40
Huang, et al., edge-to-Edge Assembled Graphene Oxide Aerogels with Outstanding Mechanical Performance and Superhigh Chemical Activity, Small 2013; 9(8): 13978-1404
Any additional rejections that could be crafted are considered cumulative at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736